Citation Nr: 9935053	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  93-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Validity of the loan guaranty indebtedness.

Entitlement to a retroactive release of liability of the loan 
guaranty indebtedness.

Entitlement to waiver of collection of the loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

This appeal arose from a November 1991 decision by the 
Committee on Waivers and Compromises (Committee) located in 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Houston, Texas which denied the appellant's claim for waiver 
of collection of a loan guaranty indebtedness.

The Board of Veterans' Appeals (Board), in a remand dated in 
March 1995, specifically noted that the appellant's period of 
active service had not been verified and, in a remand dated 
in October 1997, stated that, based upon the current record, 
it could not be determined whether the appellant was eligible 
for VA loan guaranty benefits.  Efforts by the RO to contact 
the appellant in June and July 1998 were apparently 
unsuccessful and the case was returned to the Board in April 
1999.

Subsequently, pursuant to a June 1999 Board request, the VA 
Inspector General, Office of Investigations, Houston Resident 
Agency, reported that the appellant was contacted by 
telephone and he provided a copy of his DD 214.  Although a 
copy of the DD 214 was not included with the report, a record 
does show that he enlisted in the Navy in May 1967 and the 
report includes the appellant's date of birth in 1947 as well 
as his Social Security number.  It was suggested in the 
report that two separate and distinct VA claims files had 
been inadvertently commingled and that these should be 
separated.

The appellant's representative has asserted that the RO did 
not interface with the United States Postal Service for 
current address information.  After reviewing the record the 
Board again concludes that before consideration of the issues 
set out on the title page may be made, a determination of the 
appellant's eligibility for VA benefits is required.

While the appellant has failed to respond to a request for a 
statement and documents, a question has been raised as to 
whether adequate steps have been taken to locate and contact 
the appellant.  Moreover, the current record does not show 
that the Internal Revenue Service was contacted for tax 
records and a determination was not made by the RO as to the 
appellant's entitlement to a retroactive release of liability 
of the loan guaranty indebtedness.

After considering the current record, the appellant's case is 
being REMANDED to the RO for the following actions:

1.  If it is determined that the 
files of two veterans with the same 
last names have been commingled, the 
RO should create a separate claims 
file for this appellant and, after 
associating those documents 
pertaining to him with that file, 
contact the National Personnel 
Records Center, St. Louis, in order 
to confirm the appellant's dates of 
active service as well as the 
character of his discharge.  The RO 
thereafter should determine whether 
the appellant was eligible for VA 
loan guaranty benefits, may have 
incorrectly received such benefits 
due to administrative error or may 
have acted improperly to obtain 
these benefits.  If it is determined 
that the appellant was not eligible 
for such benefits, immediate action 
must be initiated pursuant to the 
provisions of 38 C.F.R. § 1.902(b) 
(1999).

2.  If it is determined that the 
appellant was eligible for loan 
guaranty benefits, the RO should 
request the appellant to provide a 
written statement indicating whether 
he ever resided in the subject home 
at 9025 Barton, Houston, Texas.  He 
should be requested to explain his 
reasons for transfer of the subject 
home to Ramald Enterprises in July 
1983 and should list all addresses 
at which he actually resided from 
that point until foreclosure of the 
subject home was effected in January 
1989.  He should be requested to 
describe the business structure, 
date of creation and date of 
termination, if any, of Ramald 
Enterprises.  He should be requested 
to describe his interest in this 
business as an owner, proprietor, 
shareholder and/or director.  He 
should be requested to indicate, 
when, if ever,  his interest in 
Ramald Enterprises ceased and, if 
so, should be requested to provide 
documentation of that fact.

3.  The appellant should be 
requested to provide copies of the 
following documentation: (1) All 
documentation of the creation of a 
business enterprise called Ramald 
Enterprises; (2) a copy of the deed 
transferring ownership of the 
subject home to Ramald Enterprises 
including copies of any associated 
contracts affecting such transfer; 
(3) all documentation showing the 
capital position (net worth) and 
general credit worthiness of Ramald 
Enterprises at the time that the 
appellant transferred the subject 
home to Ramald Enterprises in July 
1983, and; (4) copies of the Federal 
Tax Returns for Ramald Enterprises 
for the years 1983, 1984, 1987 and 
1988.  If the appellant indicates 
that he has not retained or that he 
is unable to secure such copies, the 
RO should, in accordance with 
38 U.S.C.A. § 5106 (West 1991) 
request such copies from the 
Internal Revenue Service for the 
purpose of determining the amount, 
if any, of the appellant's 
entitlement to waiver of collection 
of the loan guaranty indebtedness.

4.  The appellant should be 
requested to submit copies of his 
Federal Tax Returns for 1987, 1988, 
1998 and 1999.  If the appellant 
indicates that he has not retained 
such copies, or if the appellant 
does not respond, the RO should, in 
accordance with 38 U.S.C.A. § 5106 
request such copies from the 
Internal Revenue Service for the 
purpose of determining the amount, 
if any, of the appellant's 
entitlement to waiver of collection 
of the loan guaranty indebtedness.

5.  The appellant should be 
requested to complete a current, 
accurate financial status report (VA 
Form 4-5655).  He should be invited 
to submit documentary evidence in 
support of all listed expenses, 
including those which may appear to 
be inordinately excessive or 
unreasonable in value.  No listing 
of miscellaneous expenses should be 
made.  The appellant should also be 
given the opportunity to submit any 
additional information, evidence or 
argument which he deems relevant to 
the "equity and good conscience" 
standard.

The RO must inform the appellant, in 
writing, of all consequences of his 
failure to provide the information 
and documents requested in the above 
paragraphs in order that he may make 
an informed decision regarding his 
cooperation with respect to the 
above requests.  A copy of this 
written correspondence must be 
included in the claims file.

6.  Following completion of the 
above, or after the proper time 
limit given to the appellant to 
submit the requested documents and 
information has expired, the RO, 
based upon the evidence of record, 
should determine whether such 
evidence demonstrates that the 
appellant is entitled to a 
retroactive release of liability 
pursuant to the provisions of 
38 U.S.C.A. § 3713(b) (West 1991) 
and 38 C.F.R. § 36.4323(f)(g) 
(1999).  The attention of the RO is 
invited to Schaper v. Derwinski, 1 
Vet. App. 430 (1991), and the 
authority cited in that case, as to 
the proper areas of development and 
the consideration of a retroactive 
release of liability.

7.  If the RO determines that the 
appellant is not entitled to a 
retroactive release of liability, 
the case should be referred to the 
Committee for review of the 
determination as the appellant's 
entitlement to waiver of collection 
of the loan guaranty indebtedness, 
including reconsideration of fraud, 
misrepresentation, and/or bad faith.  
If none of these is found to be a 
bar to waiver, all elements of the 
"equity and good conscience" 
standard should be applied.

8.  If the benefit sought on appeal 
remains denied, a supplemental 
statement of the case, which 
addresses the issues of the validity 
of the debt, retroactive release of 
liability and waiver should be 
provided to the appellant and his 
representative.  They should be 
given an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to ensure due process 
of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

